       Case 18-32805-sgj11 Doc 34 Filed 10/03/18                   Entered 10/03/18 12:26:11             Page 1 of 24


         Joe E. Marshall
         Texas Bar No. 13031100
         Marshall Law
         3131 McKinney Ave., Suite 600
         Dallas, Texas 75204
         (214) 579-9173
         jmarshall@marshalllaw.net

         PROPOSED ATTORNEY FOR JASON
         RAE, CHAPTER 11 TRUSTEE


                                IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

         IN RE:                                                §
                                                               §                Case No. 18-32805-SGJ-11
         DIVINE DINING, LLC,                                   §
                                                               §                         Chapter 11
           DEBTOR.                                             §
                                                               §
                                                               §

                               GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
                                     METHODOLOGY, AND DISCLAIMER
                                  REGARDING SCHEDULES AND STATEMENTS

               Jason Rae, the Chapter 11 Trustee (“Trustee”) appointed in the above-captioned
       bankruptcy case (“Bankruptcy Case”) for Divine Dining, LLC (the “Debtor”) hereby files the
       attached Schedules of Assets and Liabilities (the “Schedules”) 1 and Statement of Financial Affairs
       (the “Statements” and, collectively with the Schedules, the “Schedules and Statements”). These
       Global Notes (the “Global Notes”) are intended to provide additional information regarding the
       reservations, limitations of and methodology used in the preparation of the Schedules and
       Statements and comprise an integral part of the Schedules and Statements and are incorporated
       herein for all purposes. The Global Notes should be referred to and considered in connection with
       any review of such Schedules and Statements.

              1.       Estimates and Assumptions. The preparation of the Schedules and Statements
      requires the Trustee to make estimates and assumptions that affect the reported amounts of assets
      and liabilities, the disclosures of contingent assets and liabilities on the date of the Schedules and
      Statements, and the reported amounts of revenues and expenses during the reporting period. Please
      be advised, however, that the Trustee has had only limited access to the operational and historical
      records for the Debtor and has been in a position of oversight for approximately thirty (30) days and
      cannot assure creditors and parties in interest as to the accuracy of the information contained
      therein.

               2.      Asset Values. To date, the Trustee has not conducted an appraisal and/or audit of the
1
    The term “Schedules” includes: Schedules A/B, D, E/F, G, and H, along with the applicable summaries and all attachments
     appurtenant thereto.
                                                               1
 Case 18-32805-sgj11 Doc 34 Filed 10/03/18            Entered 10/03/18 12:26:11       Page 2 of 24

assets. Therefore, some assets have been listed as having “unknown” or “unliquidated” values
rather than values that may be otherwise incorrect or based on incomplete information. To the
extent an asset is listed on the Schedules and described in the Statements, unless otherwise noted
therein, such assets disclosed in the Schedules and Statements were included therein as a result of
the books and records available to the Trustee to reflect the existence of such assets as of the
Petition Date.

        Exclusion of any intellectual property shall not be construed as an admission that such
intellectual property rights have been abandoned, terminated, assigned, expired by their terms, or
otherwise transferred pursuant to a sale, acquisition, or other transaction.

       3.     Unknown Claim Amounts. Some of the scheduled liabilities may be unknown and
unliquidated at this time. In such cases, the amounts may be listed as “Unknown” or
“Unliquidated.” Accordingly, the Schedules and the Statements may not accurately reflect the
aggregate amount of the assets and liabilities.

        4.      Prepetition v. Post-Petition. The Trustee has sought to allocate liabilities between
the pre-petition and post-petition periods based on the limited information available at the time of
the preparation of these Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between pre- petition and post-petition
periods may change.

        5.      Causes of Action. The Trustee reserve all of the estates’ causes of action. Neither
these Global Notes nor the Schedules and Statements shall be deemed a waiver of any such cause of
action. Furthermore, nothing contained in the Schedules and Statements shall constitute a waiver of
rights in the Bankruptcy Case, equitable subordination, and/or causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code and other relevant nonbankruptcy laws to recover
assets or avoid transfers.

        6.      Insiders. The listing of a party as an insider is not intended to be nor should it be
construed as a legal characterization of such party as an insider and does not act as an admission of
any fact, claim, right, or defense, and all such rights, claims, and defenses are hereby expressly
reserved. Further, employees who are not directors or officers have not been included in this
disclosure. Nothing contained in the Schedules and Statements is deemed to be an admission or
legal conclusion as the comprehensive scope of the inclusion or exclusion of persons qualifying as
“insiders” in terms of control of the Debtor, management responsibilities or functions, decision-
making or corporate authority and/or as otherwise defined by applicable law, including, without
limitation, the federal securities laws, or with respect to any theories of liability or for any other
purpose. The Trustee reserves all rights to amend, supplement, revise the Schedules and Statements
with regard to any matters concerning its “insiders,” as such term is defined in the Bankruptcy Code
and their progeny.

       7.      Summary of Reporting Policies and Practices. The following conventions were
adopted by the Trustee in preparation of the Schedules and Statements:

               a.     Book Value. Unless otherwise noted therein, the Schedules and
                      Statements reflect the carrying value of the assets/liabilities as listed
                      in the available books and records.
                                                  2
 Case 18-32805-sgj11 Doc 34 Filed 10/03/18            Entered 10/03/18 12:26:11        Page 3 of 24

               b.      Disputed, Contingent and/or Unliquidated Claims. Schedules D, E,
                       and F permit the Trustee to designate a claim as disputed,
                       contingent, and/or unliquidated. A failure to designate a claim on any
                       of these Schedules and Statements as disputed, contingent, and/or
                       unliquidated does not constitute an admission that such claim is not
                       subject to objection.
               c.      Claims. The Schedules and Statements list creditors of the Debtor as
                       of the Petition Date. The Court has authorized or may authorize the
                       Trustee to, among other things, continue certain prepetition practices
                       regarding some of those claims. Under this authority, the Receiver
                       may have paid prepetition claims, including, without limitation,
                       certain prepetition wages and employee compensation/benefits.

        8.      Executory Contracts and Unexpired Leases. For purposes of the Schedules and
Statements, the Trustee has only scheduled claims and executory contracts for which the Debtor
may be contractually and/or directly liable. While every reasonable effort has been made to ensure
the accuracy of Schedule G regarding executory contracts and unexpired leases, inadvertent errors
or omissions may have occurred. The Trustee hereby reserves all of their rights to dispute the
validity, status or enforceability of any contract, agreement, or lease set forth on Schedule G that
may have expired or may have been modified, amended, and supplemented from time to time by
various amendments, restatements, waivers, estoppel certificates, letters and other documents,
instruments, and agreements which may not be listed on Schedule G. Certain of the executory
agreements may not have been memorialized in writing and could be subject to dispute. In addition,
the Debtor may have entered into various other types of agreements in the ordinary course of its
business. Such documents may not be set forth on Schedule G. In the ordinary course of business,
Debtor may have entered into agreements, written or oral, for the provision of certain services on a
month-to-month or at-will basis. Listing a contract or agreement on Schedule G does not constitute
an admission that such contract or agreement is an executory contract or unexpired lease. The
Trustee reserves all rights to challenge whether any of the listed contracts, leases, agreements or
other documents constitute an executory contract or unexpired lease, including if any are unexpired
non-residential real property leases. Any and all of the rights, claims, and causes of action regarding
the contracts and agreements listed on Schedule G are hereby reserved and preserved.

        9.      Reservation of Rights. Reasonable efforts have been made to prepare and file
complete and accurate Statements and Schedules; however, inadvertent errors or omissions may
exist. The Trustee reserves all rights to (i) amend or supplement the Statements and Schedules from
time to time, in all respects, as may be necessary or appropriate, including, without limitation, the
right to amend the Statements and Schedules with respect to a claim description or designation; (ii)
dispute or otherwise assert offsets or defenses to any claim reflected in the Statements and
Schedules as to amount, liability, priority, status or classification; (iii) subsequently designate any
Claim as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
enforceability, priority, or avoidability of any claim. Nothing contained in the Statements and
Schedules shall constitute a waiver of rights with respect to this Bankruptcy Case, including,
without limitation, issues involving claims, defenses, equitable subordination, and/or causes of
action arising under the provisions of chapter 5 of the Bankruptcy Code and any other relevant non-
bankruptcy laws to recover assets or avoid transfers. Any specific reservation of rights contained
elsewhere in the Global Notes does not limit in any respect the general reservation of rights
contained in this paragraph. Notwithstanding the foregoing, the Trustee shall not be required to
                                                  3
 Case 18-32805-sgj11 Doc 34 Filed 10/03/18            Entered 10/03/18 12:26:11        Page 4 of 24

update the Statements and Schedules except as may be required by applicable law.

        The Trustee does not guarantee or warrant the accuracy, the completeness, or correctness of
the data that is provided herein or in the Schedules and Statements, and neither is liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting, communication
or delivering the information therein. While every effort has been made to provide accurate and
complete information herein, inadvertent errors or omissions may exist. The Trustee and their
agents, attorneys and advisors expressly do not undertake any obligation to update, modify, revise
or re-categorize the information provided herein, or to notify any third party should the information
be updated, modified, revised or re-categorized.

        10.     Setoffs. Certain setoffs may occur or be required in the ordinary course of
business. Setoffs in the ordinary course can result from various items including, but not limited to,
pricing discrepancies, negotiations and/or disputes with customers and/or suppliers. These normal
setoffs are consistent with the ordinary course of business and can be particularly voluminous,
making it unduly burdensome and costly for the Trustee to list such ordinary course setoffs.
Therefore, although such setoffs and other similar rights may have been accounted for when
scheduling certain amounts, these ordinary course setoffs are not independently accounted for, and
as such, are or may be excluded from the Statements and Schedules.



                                   #END OF GLOBAL NOTES




                                                  4
Case 18-32805-sgj11 Doc 34 Filed 10/03/18   Entered 10/03/18 12:26:11   Page 5 of 24
                Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                                                            Entered 10/03/18 12:26:11                                            Page 6 of 24
 Fill in this information to indentify the case:

    Debtor Name                                        Divine Dining, LLC

    United States Bankruptcy Court for the:            NORTHERN                                                                  District of TEXAS                                                         Check if this is an
                                                                                                                                                 (State)                                                   amended filing

    Case number (If known):                               18-32805-sgj11




Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                                 12/15




Part 1:            Summary of Assets

 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

           1.a Real property:

                 Copy line 88 from Schedule A/B ..........................................................................................................................................                 $                      -


           1.b Total personal property:

                 Copy line 91 from Schedule A/B ..........................................................................................................................................                 $               62,389.67


           1.c Total of all property:

                 Copy line 92 from Schedule A/B ..........................................................................................................................................                 $               62,389.67




Part 2:            Summary of Liabilities
 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D ...............................................                                                           $                      -


 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

           3.a Total claim amounts of priority unsecured claims:

                 Copy the total claims from Part 1 from line 5a of Schedule E/F ......................................................................................                                     $                      -


           3.b Total amount of claims of nonpriority amount of unsecured claims:

                 Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ........................................................                                                  $              534,290.88




 4. Total liabilities .................................................................................................................................................................................    $              534,290.88




                                                                                                                                                                                                                                 page 1
Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                          Entered 10/03/18 12:26:11                           Page 7 of 24
 Fill in this information to indentify the case:

      Debtor Name                               Divine Dining, LLC

      United States Bankruptcy Court for the:   NORTHERN                      District of   TEXAS                                 Check if this is an
                                                                                            (State)                               amended filing

      Case number (If known):                   18-32805-sgj11



Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                            12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:       Cash and cash equivalents
   1. Does the debtor have any cash or cash equivalents?

             No. Go to Part 2.

        Yes. Fill in the information below.

                                                                                                                              Current value of debtor’s
      All cash or cash equivalents owned or controlled by the debtor
                                                                                                                              interest

   2. Cash on hand                                                                                                            $

   3. Checking, savings, money market, or financial brokerage accounts (Identify all)

      Name of institution (bank or brokerage firm)          Type of account                 Last 4 digits of account number

           Chase Bank
      3.1. Credit Card Receivables and Payroll              Checking - Operating              5       6    5     1            $                               -
           Capital One Account
      3.2. Cash Receipts/Operating                          Checking - Operating              2       1    5     6            $                         14,621.20

      3.3. Bank of the West                                 Checking                          8       7    0     4            $                           164.35

   4. Other cash equivalents (Identify all)

      4.1. Cash held at store                                                                                                 $                          2,500.00

      4.2.                                                                                                                    $

   5. Total of Part 1

      Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                          $                         17,285.55


Part 2:       Deposits and prepayments
   6. Does the debtor have any deposits or prepayments?

             No. Go to Part 3.

        Yes. Fill in the information below.

                                                                                                                              Current value of debtor’s
                                                                                                                              interest
   7. Deposits, including security deposits and utility deposits

      Description, including name of holder of deposit

      7.1. Leaseshold Security Deposit - Landlord                                                                             $                         10,000.00

      7.2. Culhane Meadows, PLLC - Retainer                                                                                   $                         25,000.00


                                                                                                                                                            page 1
           Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                           Entered 10/03/18 12:26:11                           Page 8 of 24
    Debtor             Divine Dining, LLC                                                                                 Case number (if known)    18-32805-sgj11
                       Name



  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

    Description, including name of holder of prepayment

    8.1.                                                                                                                                            $

    8.2.                                                                                                                                            $

  9. Total of Part 2.

    Add lines 7 through 8. Copy the total to line 81.                                                                                               $                35,000.00


Part 3:      Accounts receivable
 10. Does the debtor have any accounts receivable?

            No. Go to Part 4.

           Yes. Fill in the information below.
                                                                                                                                                    Current value of debtor’s
                                                                                                                                                    interest
 11. Accounts receivable

    11a. 90 days old or less:                             7104.12                                           0       ……………                           $                 7,104.12
                                     face amount                       doubtful or uncollectible accounts

    11b. Over 90 days old:                                                                                          ……………                           $                      -
                                     face amount                       doubtful or uncollectible accounts

 12. Total of Part 3

    Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                                          $                 7,104.12


Part 4:      Investments
 13. Does the debtor own any investments?

           No. Go to Part 4.

            Yes. Fill in the information below.
                                                                                                                     Valuation method               Current value of debtor’s
                                                                                                                     used for current value         interest
 14. Mutual funds or publicly traded stocks not included in Part 1

    Name of fund or stock:

    14.1.                                                                                                                                           $

    14.2.                                                                                                                                           $

 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture

    Name of entity:                                                                          % of ownership:

    15.1.                                                                                                       %                                   $

    15.2.                                                                                                       %                                   $

 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1

    Describe:

    16.1.                                                                                                                                           $

    16.2.                                                                                                                                           $

 17. Total of Part 4

    Add lines 14 through 16. Copy the total to line 83.                                                                                             $                      -



                                                                                                                                                                          page 2
     Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                                   Entered 10/03/18 12:26:11                                 Page 9 of 24
Debtor       Divine Dining, LLC                                                                         Case number (if known)        18-32805-sgj11
             Name



Part 5:       Inventory, excluding agriculture assets
 18. Does the debtor own any inventory (excluding agriculture assets)?

             No. Go to Part 6.

            Yes. Fill in the information below.

                                                           Date of the last         Net book value of         Valuation method used                        Current value of
     General description                                   physical inventory       debtor's interest         for current value                            debtor’s interest
                                                                                    (Where available)

 19. Raw materials

     Inventory                                                                  $                       -                                              $                       3,000.00
                                                           MM / DD / YYYY


 20. Work in progress
                                                                                $                                                                      $
                                                           MM / DD / YYYY


 21. Finished goods, including goods held for resale
                                                                                $                                                                      $
                                                           MM / DD / YYYY


 22. Other inventory or supplies
                                                                                $                                                                      $
                                                           MM / DD / YYYY


 23. Total of Part 5

     Add lines 19 through 22. Copy the total to line 84.                                                                                               $                       3,000.00


 24. Is any of the property listed in Part 5 perishable?

             No

            Yes

 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

            No

             Yes. Book Value                               Valuation Method                                   Current Value

 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

            No

             Yes

Part 6:       Farming and fishing-related assets (other than titled motor vehicles and land)
 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

            No. Go to Part 7.

             Yes. Fill in the information below.

                                                                                    Net book value of         Valuation method used                        Current value of
     General description                                                            debtor's interest         for current value                            debtor’s interest
                                                                                    (Where available)

 28. Crops—either planted or harvested

                                                                                $                                                                      $

 29. Farm animals Examples: Livestock, poultry, farm-raised fish

                                                                                $                                                                      $

 30. Farm machinery and equipment (Other than titled motor vehicles)

                                                                                $                                                                      $

 31. Farm and fishing supplies, chemicals, and feed

                                                                                $                                                                      $

 32. Other farming and fishing-related property not already listed in Part 6

                                                                                $                                                                      $

                                                                                                                                                                                  page 3
         Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                                         Entered 10/03/18 12:26:11            Page 10 of 24
Debtor       Divine Dining, LLC                                                            Case number (if known)     18-32805-sgj11
             Name


 33. Total of Part 6.

     Add lines 28 through 32. Copy the total to line 85.                                                                                    $                        -

 34. Is the debtor a member of an agricultural cooperative?

             No

             Yes. Is any of the debtor’s property stored at the cooperative?

                    No

                    Yes

 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

             No

             Yes. Book Value      $                           Valuation Method                                      Current Value      $

 36. Is a depreciation schedule available for any of the property listed in Part 6?

             No

             Yes

 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

             No

             Yes

Part 7:       Office furniture, fixtures, and equipment; and collectibles
 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

             No. Go to Part 8.

            Yes. Fill in the information below.

                                                                                       Net book value of            Valuation method used       Current value of
     General description                                                               debtor's interest            for current value           debtor’s interest
                                                                                       (Where available)

 39. Office furniture

                                                                                       $                                                    $

 40. Office fixtures

                                                                                       $                                                    $

 41. Office equipment, including all computer equipment and communication systems equipment and software

                                                                                       $                                                    $

 42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
     artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
     or baseball card collections; other collections, memorabilia, or collectibles

     42.1                                                                              $                                                    $

     42.2                                                                              $                                                    $

     42.3                                                                              $                                                    $


 43. Total of Part 7.

     Add lines 39 through 42. Copy the total to line 86.                                                                                    $                        -


 44. Is a depreciation schedule available for any of the property listed in Part 7?

            No

             Yes

 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

            No

             Yes


                                                                                                                                                                    page 4
            Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                             Entered 10/03/18 12:26:11        Page 11 of 24
Debtor       Divine Dining, LLC                                                   Case number (if known)      18-32805-sgj11
             Name




Part 8:       Machinery, equipment, and vehicles

 46. Does the debtor own or lease any machinery, equipment, or vehicles?

          No. Go to Part 9.

             Yes. Fill in the information below.

     General description                                                      Net book value of            Valuation method used       Current value of
                                                                              debtor's interest            for current value           debtor’s interest
     Include year, make, model, and identification numbers (i.e., VIN,
     HIN, or N-number)                                                        (Where available)

 47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

     47.1                                                                     $                                                    $

     47.2                                                                     $                                                    $

     47.3                                                                     $                                                    $

     47.4                                                                     $                                                    $

 48. Watercraft, trailers, motors, and related accessories Examples: Boats,
     trailers, motors, floating homes, personal watercraft, and fishing vessels

     48.1                                                                     $                                                    $

     48.2                                                                     $                                                    $

 49. Aircraft and accessories

     49.1                                                                     $                                                    $

     49.2                                                                     $                                                    $

 50. Other machinery, fixtures, and equipment (excluding farm
     machinery and equipment)

     Restaurant furniture, fixtures and equipment                             $                                                    $                   UNKNOWN

 51. Total of Part 8.

     Add lines 47 through 50. Copy the total to line 87.                                                                           $                        -

 52. Is a depreciation schedule available for any of the property listed in Part 8?

             No

             Yes

 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

             No

             Yes




                                                                                                                                                           page 5
             Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                                         Entered 10/03/18 12:26:11                              Page 12 of 24
Debtor       Divine Dining, LLC                                                                                 Case number (if known)        18-32805-sgj11
             Name

Part 9:       Real Property
 54. Does the debtor own or lease any real property?

             No. Go to Part 10.

            Yes. Fill in the information below.

 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

     Description and location of property                   Nature and extent              Net book value of          Valuation method used                        Current value of
     Include street address or other description such as    of debtor’s interest           debtor's interest          for current value                            debtor’s interest
     Assessor Parcel Number (APN), and type of property     in property                    (Where available)
     (for example, acreage, factory, warehouse, apartment
     or office building), if available.

          Building Leashold Estate
     55.1 1313 W. Airport Freeway, Irving, TX               Leasehold                  $                       -                                               $                           -

     55.2                                                                              $                                                                       $

     55.3                                                                              $                                                                       $

     55.4                                                                              $                                                                       $

     55.5                                                                              $                                                                       $

     55.6                                                                              $                                                                       $

 56. Total of Part 9.

     Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.                                       $                           -


 57. Is a depreciation schedule available for any of the property listed in Part 9?

            No

             Yes

 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

            No

             Yes

Part 10:      Intangibles and intellectual property
 59. Does the debtor have any interests in intangibles or intellectual property?

            No. Go to Part 11.

             Yes. Fill in the information below.

     General description                                                                   Net book value of          Valuation method used                        Current value of
                                                                                           debtor's interest          for current value                            debtor’s interest
                                                                                           (Where available)

 60. Patents, copyrights, trademarks, and trade secrets

                                                                                       $                                                                       $

 61. Internet domain names and websites

                                                                                       $                                                                       $

 62. Licenses, franchises, and royalties

     Taco Casa Franchise Agreement dated October 4, 2011                               $                                                                       $                       UNKNOWN

 63. Customer lists, mailing lists, or other compilations

                                                                                       $                                                                       $

 64. Other intangibles, or intellectual property

                                                                                       $                                                                       $

 65. Goodwill

                                                                                       $                                                                       $

 66. Total of Part 10.

     Add lines 60 through 65. Copy the total to line 89.                                                                                                       $                           -



                                                                                                                                                                                          page 6
         Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                          Entered 10/03/18 12:26:11                                 Page 13 of 24
Debtor       Divine Dining, LLC                                                                                 Case number (if known) -sgj11
             Name



 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
             No
             Yes
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes

Part 11:      All other assets
 70. Does the debtor own any other assets that have not yet been reported on this form?
     Include all interests in executory contracts and unexpired leases not previously reported on this form.
            No. Go to Part 12.
             Yes. Fill in the information below.
                                                                                                                                                Current value of
                                                                                                                                                debtor’s interest
 71. Notes receivable
     Description (include name of obligor)
                                                                                                                                          $
                                                           Total face amount          doubtful or uncollectible amount

 72. Tax refunds and unused net operating losses (NOLs)
     Description (for example, federal, state, local)
                                                                                                            Tax Year                      $
                                                                                                            Tax Year                      $
                                                                                                            Tax Year                      $
 73. Interests in insurance policies or annuities
                                                                                                                                          $
 74. Causes of action against third parties (whether or not a lawsuit
     has been filed)
     Nature of Claim                                                                                                                      $
     Amount requested             $
 75. Other contingent and unliquidated claims or causes of action of
     every nature, including counterclaims of the debtor and rights to
     set off claims
     Nature of Claim                                                                                                                      $
     Amount requested             $
 76. Trusts, equitable or future interests in property
                                                                                                                                          $
 77. Other property of any kind not already listed Examples: Season tickets,
     country club membership
                                                                                                                                          $
                                                                                                                                          $
 78. Total of Part 11.

     Add lines 71 through 77. Copy the total to line 90.                                                                                  $                          -

 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes
                                                                                                                                                                    page 7
                Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                                                Entered 10/03/18 12:26:11                                Page 14 of 24


Debtor           Divine Dining, LLC                                                                                  Case number (if known) 05-sgj11
                 Name

Part 12:           Summary
      In Part 12 copy all of the totals from the earlier parts of the form.

                                                                                                                  Current value of                               Current value
                 Type of property
                                                                                                                  personal property                              of real property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                        $                17,285.55

81. Deposits and prepayments. Copy line 9, Part 2.                                                            $                35,000.00

82. Accounts receivable. Copy line 12, Part 3.                                                                $                  7,104.12

83. Investments. Copy line 17, Part 4.                                                                        $                       -

84. Inventory. Copy line 23, Part 5.                                                                          $                  3,000.00

85. Farming and fishing-related assets. Copy line 33, Part 6.                                                 $                       -

86. Office furniture, fixtures, and equipment; and collectibles.                                              $                       -
    Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                 $                       -

88. Real property. Copy line 56, Part 9. . .......................................................................................                           $                      -

89. Intangibles and intellectual property. Copy line 66, Part 10.                                             $                       -

90. All other assets. Copy line 78, Part 11.                                                                  $                       -


91. Total. Add lines 80 through 90 for each column. ........................ 91a.                             $                62,389.67         91b.        $                      -



92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ..............................................................................................................         $     62,389.67




                                                                                                                                                                                                  page 8
    Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                                             Entered 10/03/18 12:26:11                         Page 15 of 24
 Fill in this information to indentify the case:

     Debtor Name                               Divine Dining, LLC

     United States Bankruptcy Court for the:   NORTHERN                                    District of   TEXAS
                                                                                                         (State)
                                                                                                                                                                     Check if this is an
     Case number (If known):                   18-32805-sgj11                                                                                                        amended filing



Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                  12/15
Be as complete and accurate as possible.

   1. Do any creditors have claims secured by debtor’s property?

        No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.

           Yes. Fill in all of the information below.

Part 1:             List Creditors Who Have Secured Claims
                                                                                                                                       Column A                      Column B
   2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one                                Amount of claim               Value of collateral
      secured claim, list the creditor separately for each claim.                                                                      Do not deduct the value       that supports this
                                                                                                                                       of collateral.                claim


  2.1 Creditor’s name                                               Describe debtor’s property that is subject to a lien

                                                                                                                                   $                             $

      Creditor’s mailing address


                                                                    Describe the lien


      Creditor’s email address, if known
                                                                    Is the creditor an insider or related party?
                                                                        No
                                                                        Yes
      Date debt was incurred
                                                                    Is anyone else liable on this claim?
      Last 4 digits of account                                         No
      number                                   ___ ___ ___ ___         Yes. Fill out Schedule H: Codebtors (Official Form 206H).

      Do multiple creditors have an interest in the                 As of the petition filing date, the claim is:
      same property?                                                Check all that apply.
          No                                                          Contingent
          Yes. Specify each creditor, including                       Unliquidated
          this creditor, and its relative priority.                   Disputed




  2.2 Creditor’s name                                               Describe debtor’s property that is subject to a lien

                                                                                                                                   $                             $

      Creditor’s mailing address


                                                                    Describe the lien


      Creditor’s email address, if known
                                                                    Is the creditor an insider or related party?
                                                                        No
                                                                        Yes
      Date debt was incurred
                                                                    Is anyone else liable on this claim?
      Last 4 digits of account                                         No
      number                                   ___ ___ ___ ___         Yes. Fill out Schedule H: Codebtors (Official Form 206H).

      Do multiple creditors have an interest in the                 As of the petition filing date, the claim is:
      same property?                                                Check all that apply.
          No                                                          Contingent
          Yes. Have you already specified the                         Unliquidated
          relative priority?                                          Disputed
                No. Specify each creditor, including
                this creditor, and its relative priority.




                   Yes. The relative priority of creditors
                   is specified on lines

   3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
      Page, if any.                                                                                                                $                        -


                                                                                                                                                                                   page 1 of 2
Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                                         Entered 10/03/18 12:26:11                                   Page 16 of 24
    Debtor     Divine Dining, LLC                                                                       Case number (if known) 18-32805-sgj11
               Name



Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
    List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
    agencies, assignees of claims listed above, and attorneys for secured creditors.

    If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                               On which line in Part 1       Last 4 digits of
    Name and address                                                                                                           did you enter the             account number
                                                                                                                               related creditor?             for this entity



                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.




                                                                                                                               Line 2.



                                                                                                                                                                                page 2 of 2
       Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                                       Entered 10/03/18 12:26:11                      Page 17 of 24
 Fill in this information to indentify the case:

     Debtor Name                               Divine Dining, LLC

     United States Bankruptcy Court for the:   NORTHERN                                       District of   TEXAS
                                                                                                            (State)
                                                                                                                                                      Check if this is an
     Case number (If known):                   18-32805-sgj11                                                                                         amended filing



Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                                12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

Part 1:             List All Creditors with PRIORITY Unsecured Claims
   1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
        Yes. Go to line 2.

   2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
      3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                                          Total claim                 Priority amount

 2.1 Priority creditor’s name and mailing address                   As of the petition filing date, the claim is:
                                                                    Check all that apply.                             $                 UNKNOWN   $                  UNKNOWN
     City of Irving Texas                                            Contingent
                                                                     Unliquidated
     825 W. Irving Boulevard                                         Disputed

     Irving, TX 75060                                               Basis for the claim:
     Date or dates debt was incurred                                Notice Only


                                                                    Is the claim subject to offset?
     Last 4 digits of account                                           No
     number ___ ___ ___ ___                                             Yes
     Specify Code subsection of PRIORITY
     unsecured claim: 11 U.S.C. § 507(a) (_____)
 2.2 Priority creditor’s name and mailing address                   As of the petition filing date, the claim is:
                                                                    Check all that apply.                             $                 UNKNOWN   $                  UNKNOWN
     Dallas County Tax Office                                        Contingent
                                                                     Unliquidated
     500 Elm Street                                                  Disputed

     Dallas, TX 75202                                               Basis for the claim:
     Date or dates debt was incurred                                Notice Only


                                                                    Is the claim subject to offset?
     Last 4 digits of account                                           No
     number ___ ___ ___ ___                                             Yes
     Specify Code subsection of PRIORITY
     unsecured claim: 11 U.S.C. § 507(a) (_____)
 2.3 Priority creditor’s name and mailing address                   As of the petition filing date, the claim is:
                                                                    Check all that apply.                             $                 UNKNOWN   $                  UNKNOWN
     Internal Revenue Service                                        Contingent
     Centralized Insolvency Operation                                Unliquidated
     PO Box 21126                                                    Disputed

     Philadelphia, PA 19114-0326                                    Basis for the claim:
     Date or dates debt was incurred                                Notice Only


                                                                    Is the claim subject to offset?
     Last 4 digits of account                                           No
     number ___ ___ ___ ___                                             Yes
     Specify Code subsection of PRIORITY
     unsecured claim: 11 U.S.C. § 507(a) (_____)


                                                                                                                                                                       page 1 of ___
              Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                               Entered 10/03/18 12:26:11    Page 18 of 24
 Fill in this information to indentify the case:

     Debtor Name                               Divine Dining, LLC

     United States Bankruptcy Court for the:   NORTHERN                                      District of   TEXAS
                                                                                                           (State)
                                                                                                                                        Check if this is an
     Case number (If known):                   18-32805-sgj11                                                                           amended filing




Part 1:             Additional Page

 2.4 Priority creditor’s name and mailing address                   As of the petition filing date, the claim is:
                                                                    Check all that apply.                            $   UNKNOWN    $                 UNKNOWN
     Irving ISD Tax Office                                           Contingent
                                                                     Unliquidated
     2621 W. Airport Freeway                                         Disputed

     Irving, TX 75062                                               Basis for the claim:

     Date or dates debt was incurred                                Notice Only


                                                                    Is the claim subject to offset?
     Last 4 digits of account                                           No
     number ___ ___ ___ ___                                             Yes

     Specify Code subsection of PRIORITY
     unsecured claim: 11 U.S.C. § 507(a) (_____)
 2.5 Priority creditor’s name and mailing address                   As of the petition filing date, the claim is:
                                                                    Check all that apply.                            $   UNKNOWN    $                 UNKNOWN
     Texas Comptroller of Public Accounts                            Contingent
                                                                     Unliquidated
     PO Box 149348                                                   Disputed

     Austin, TX 78714-9348                                          Basis for the claim:

     Date or dates debt was incurred                                Notice Only


                                                                    Is the claim subject to offset?
     Last 4 digits of account                                           No
     number ___ ___ ___ ___                                             Yes

     Specify Code subsection of PRIORITY
     unsecured claim: 11 U.S.C. § 507(a) (_____)
 2.6 Priority creditor’s name and mailing address                   As of the petition filing date, the claim is:
                                                                    Check all that apply.                            $   UNKNOWN    $                 UNKNOWN
     Texas Workforce Commission                                      Contingent
                                                                     Unliquidated
     101 E. 15th Street, #446                                        Disputed

     Austin, TX 78701                                               Basis for the claim:

     Date or dates debt was incurred                                Notice Only


                                                                    Is the claim subject to offset?
     Last 4 digits of account                                           No
     number ___ ___ ___ ___                                             Yes

     Specify Code subsection of PRIORITY
     unsecured claim: 11 U.S.C. § 507(a) (_____)


                                                                                                                                                         page 2 of ___
          Case 18-32805-sgj11 Doc 34 Filed 10/03/18                             Entered 10/03/18 12:26:11                       Page 19 of 24
    Debtor     Divine Dining, LLC                                                                      Case number (if known)   18-32805-sgj11
               Name

Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
  3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
     unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                  Amount of claim
 3.1 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                   Check all that apply.                                           $                 340.29
    ABC Lawn Care                                                      Contingent
    997 Grandys Lane                                                   Unliquidated
    Lewisville, TX 75077                                               Disputed
                                                                   Basis for the claim:
    Date or dates debt was incurred                                Is the claim subject to offset?
    Last 4 digits of account number     ___ ___ ___ ___             No
                                                                       Yes

 3.2 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                   Check all that apply.                                           $                 336.21
    Aramark Uniform Services                                           Contingent
    PO Box 731676                                                      Unliquidated
    Dallas, TX 75373-1676                                              Disputed
                                        ___ ___ ___ ___            Basis for the claim:
    Date or dates debt was incurred                                Is the claim subject to offset?
    Last 4 digits of account number                                 No
                                                                       Yes

 3.3 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                   Check all that apply.                                           $             350,000.00
    Adelphi Group Ltd.                                              Contingent
    7203 John W. Carpenter Freeway                                  Unliquidated
    Dallas, TX 75247                                                Disputed
                                                                   Basis for the claim:
    Date or dates debt was incurred                                Is the claim subject to offset?
    Last 4 digits of account number     ___ ___ ___ ___             No
                                                                       Yes

 3.4 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                   Check all that apply.                                           $                     -
    Bassham Foods                                                      Contingent
    5409 Hemphill St.                                                  Unliquidated
    Fort Worth, TX 76115                                               Disputed
                                                                   Basis for the claim:
    Date or dates debt was incurred                                Is the claim subject to offset?
    Last 4 digits of account number     ___ ___ ___ ___             No
                                                                       Yes

 3.5 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                   Check all that apply.                                           $               2,544.00
    Cardona Foods Inc.                                                 Contingent
    850 Meacham Blvd.                                                  Unliquidated
    Fort Worth, TX 76106                                               Disputed
                                                                   Basis for the claim:
    Date or dates debt was incurred                                Is the claim subject to offset?
    Last 4 digits of account number     ___ ___ ___ ___             No
                                                                       Yes

 3.6 Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                   Check all that apply.                                           $                 530.25
    Moore Disposal Inc.                                                Contingent
    34811 LBJ # 2110                                                   Unliquidated
    Dallas, TX 75241                                                   Disputed
                                                                   Basis for the claim:
    Date or dates debt was incurred                                Is the claim subject to offset?
    Last 4 digits of account number     ___ ___ ___ ___             No
                                                                       Yes
                                                                                                                                                   Page 1 of 2
          Case 18-32805-sgj11 Doc 34 Filed 10/03/18                            Entered 10/03/18 12:26:11                        Page 20 of 24
    Debtor     Divine Dining, LLC                                                                      Case number (if known)   18-32805-sgj11
               Name



Part 2:      Additional Page
    Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                 Amount of claim
    previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 3.7 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:
                                                                  Check all that apply.                                             $            180,000.00
    Roy Upshaw d/b/a Taco Casa                                     Contingent
    1218 E. California                                            x Unliquidated
    Gainesville, TX 76240                                         x Disputed

                                                                  Basis for the claim:

    Date or dates debt was incurred                               Is the claim subject to offset?
                                                                   No
    Last 4 digits of account number    ___ ___ ___ ___                Yes

 3.8 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:
                                                                  Check all that apply.                                             $                 540.13
    The Stanley Works                                               Contingent
    65 Scott Swamp Road Credit Department                           Unliquidated
    Farmington, CT 06032                                            Disputed

                                                                  Basis for the claim:

    Date or dates debt was incurred                               Is the claim subject to offset?
                                                                   No
    Last 4 digits of account number    ___ ___ ___ ___                Yes

 3.9 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                                  Basis for the claim:

    Date or dates debt was incurred                               Is the claim subject to offset?
                                                                   No
    Last 4 digits of account number    ___ ___ ___ ___                Yes

3.10 Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:
                                                                  Check all that apply.
                                                                    Contingent
                                                                    Unliquidated
                                                                    Disputed

                                                                  Basis for the claim:

    Date or dates debt was incurred                               Is the claim subject to offset?
                                                                   No
    Last 4 digits of account number    ___ ___ ___ ___                Yes

3.__ Nonpriority creditor’s name and mailing address              As of the petition filing date, the claim is:
                                                                  Check all that apply.                                         $
                                                                    Contingent
                                                                    Unliquidated
                                                                    Disputed

                                                                  Basis for the claim:

    Date or dates debt was incurred                               Is the claim subject to offset?
                                                                      No
    Last 4 digits of account number    ___ ___ ___ ___                Yes




                                                                                                                                                   Page 2 of 2
           Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                                             Entered 10/03/18 12:26:11                                          Page 21 of 24
         Debtor     Divine Dining, LLC                                                                                    Case number (if known) 18-32805-sgj11
                    Name



Part 3:           List Others to Be Notified About Unsecured Claims
    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
       assignees of claims listed above, and attorneys for unsecured creditors.

         If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

                                                                                                                                On which line in Part 1 or Part 2 is the                    Last 4 digits of
         Name mailing and address                                                                                               related creditor (if any) listed?                           account number, if
                                                                                                                                                                                            any

   4.1 Jeffrey W. Hurt, Esq.                                                                                                    Line         3.3
       Hurt & Berry LLP
       15601 Dallas Pky, Suite 900                                                                                                      Not listed. Explain
       Addison, TX 75001



   4.2 Jordan Johnson                                                                                                           Line
       1602 Cypress Dr
       Irving, TX 75061                                                                                                                Not listed. Explain       50% Owner




   4.3 Michael Mantas                                                                                                           Line
       900 Dragon, #150
       Dallas, TX 75207                                                                                                                Not listed. Explain       50% Owner




   4.4 Michael P. Kelly                                                                                                         Line
       POB 150589
       Dallas, TX 75315-0589                                                                                                           Not listed. Explain       Atty for Michael Mantas




   4.5 Michael P. Kelly                                                                                                         Line
       1412 Main Street
       Suite 2200A                                                                                                                     Not listed. Explain       Atty for Michael Mantas
       Dallas, TX 75202



   4.6 Paul C. Laird, II                                                                                                        Line
       Paul Craig Laird Law Firm
       800 W. Airport Freeway, Suite 800                                                                                               Not listed. Explain       Atty for Jordan Johnson
       LB 6015
       Irving, TX 75062-6207


   4.7 Warren V. Norred/Clayton Everett                                                                                         Line         3.7
       Norred Law, PLLC
       515 East Border Street                                                                                                           Not listed. Explain
       Arlington, TX 76010



   4.8                                                                                                                          Line

                                                                                                                                        Not listed. Explain




   4.9                                                                                                                          Line

                                                                                                                                        Not listed. Explain




  4.10                                                                                                                          Line

                                                                                                                                        Not listed. Explain




  4.11                                                                                                                          Line

                                                                                                                                        Not listed. Explain




  4.12                                                                                                                          Line

                                                                                                                                        Not listed. Explain




                                                                                                                                                                                                         page ___ of ___
          Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                      Entered 10/03/18 12:26:11            Page 22 of 24

    Debtor     Divine Dining, LLC                               Case number (if known)       18-32805-sgj11
               Name



Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims
  5. Add the amounts of priority and nonpriority unsecured claims.


                                                                                                                    Total of claim amounts


 5a. Total claims from Part 1                                                                                 5a.   $                                  -



 5b. Total claims from Part 2                                                                                 5b.   $                         534,290.88



 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                      5c.   $                         534,290.88




                                                                                                                                             page ___ of ___
              Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                                               Entered 10/03/18 12:26:11                         Page 23 of 24
 Fill in this information to indentify the case:

     Debtor Name                               DIVINE DINING, LLC

     United States Bankruptcy Court for the:   NORTHERN                                       District of   TEXAS
                                                                                                            (State)
                                                                                                                                                                      Check if this is an
     Case number (If known):                   18-32805-sgj11                                                                                                         amended filing




Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                                                  12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

   1. Does the debtor have any executory contracts or unexpired leases?

           No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.

       Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
     Form 206A/B)

   2. List all contracts and unexpired leases                                                                             State the name and mailing address for all other parties with
                                                                                                                          whom the debtor has an executory contract or unexpired lease

      State what the contract or               Commercial Lease dated November 30, 2011 of property located at 1313
  2.1 lease is for and the nature              West Airport Freeway, Irving Dallas County, Texas; Lease Addendum
      of the debtor’s interest                 dated April 17, 2012




     State the term remaining                  12 years

     List the contract number of                                                                                          Adelphi Group Ltd.
     any government contract                                                                                              7203 John W. Carpenter Freeway, Dallas, TX 75247


      State what the contract or               Franchise Agreement dated October 4, 2011 expiring October
  2.2 lease is for and the nature              3, 2031 (20 years)
      of the debtor’s interest



     State the term remaining

     List the contract number of                                                                                          Roy Upshaw d/b/a Taco Casa
     any government contract                                                                                              1218 E. California, Gainesville, TX 76240


      State what the contract or
  2.3 lease is for and the nature
      of the debtor’s interest



     State the term remaining

     List the contract number of
     any government contract


      State what the contract or
  2.4 lease is for and the nature
      of the debtor’s interest



     State the term remaining

     List the contract number of
     any government contract


      State what the contract or
  2.5 lease is for and the nature
      of the debtor’s interest



     State the term remaining

     List the contract number of
     any government contract


                                                                                                                                                                                            page 1 of ___
 Case 18-32805-sgj11 Doc 34 Filed 10/03/18                                                      Entered 10/03/18 12:26:11                        Page 24 of 24
 Fill in this information to indentify the case:

       Debtor Name                               Divine Dining, LLC

       United States Bankruptcy Court for the:   NORTHERN                         District of       TEXAS
                                                                                                    (State)
                                                                                                                                                   Check if this is an
       Case number (If known):                   18-32805-sgj11                                                                                    amended filing




Official Form 206H
Schedule H: Codebtors                                                                                                                                                          12/15


Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


  1. Does the debtor have any codebtors?

              No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

         Yes

  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G . Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
     schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                              Column 2: Creditor

              Name                                    Mailing address                                                  Name                        Check all schedules
                                                                                                                                                   that apply:

 2.1         Jordan J. Johnson                       POB 630186                                                        Adelphi Group Ltd.                D
                                                     Street
                                                                                                                                                     E/F 3.3

                                                                                                                                                     G 2.1
                                                     Irving                     TX                             75063
                                                     City                       State               ZIP Code

                                                                                                                       Roy Upshaw d/b/a
 2.2         Jordan J. Johnson                       POB 630186                                                        Taco Casa                         D
                                                     Street
                                                                                                                                                     E/F 3.7

                                                                                                                                                     G 2.2
                                                     Irving                     TX              #              75063
                                                     City                       State               ZIP Code



 2.3         Michael Mantas                          5823 DeLoache                                                     Adelphi Group Ltd.                D
                                                     Street
                                                                                                                                                     E/F 3.3

                                                                                                                                                     G 2.1
                                                     Dallas                     TX                             75225
                                                     City                       State               ZIP Code

                                                                                                                       Roy Upshaw d/b/a
 2.4         Michael Mantas                          5823 DeLoache                                                     Taco Casa                         D
                                                     Street
                                                                                                                                                     E/F 3.7

                                                                                                                                                     G 2.2
                                                     Dallas                     TX                             75225
                                                     City                       State               ZIP Code



 2.5                                                                                                                                                     D
                                                     Street
                                                                                                                                                         E/F

                                                                                                                                                         G

                                                     City                       State               ZIP Code


 2.6                                                                                                                                                     D
                                                     Street
                                                                                                                                                         E/F

                                                                                                                                                         G

                                                     City                       State               ZIP Code


                                                                                                                                                                     page 1 of ___
